1 Reported in 252 N.W. 84.
This is an accusation in this court by the board of law examiners for the discipline of Andreas K. Stauning, an attorney of this state, defendant. The accusation and order to appear and answer were duly served. Defendant appeared and filed an unverified answer. Thereafter, by stipulation made and filed, defendant withdrew the answer and stipulated by his attorney that the matter be submitted *Page 406 
to this court as if no answer had been interposed and as upon default. Under the rule adopted by this court, we proceed to determine the accusation on the assumption that defendant is guilty as charged in the accusation. In re Disbarment of Bodin,189 Minn. 396, 249 N.W. 569.
The accusation, briefly stated, is that in two guardianship matters, in one of which defendant was the guardian and in the other the attorney for the guardian, he misappropriated and failed to account for or repay to the guardian, ward, or estate substantial sums of money, the property of the ward in each case. Some of the acts charged occurred more than two years before the commencement of this proceeding, but other acts of misconduct were within the two years, and the defaults in each case continued and do now continue.
The misconduct charged is such as to require disbarment, and it is ordered that judgment be entered disbarring Andreas K. Stauning from practicing law in the state of Minnesota.